Duncan, Judge
(dissenting):
My review of the record leads me to conclude that the Government has not shown by the evidence that it was impracticable to permit the accused to consult with counsel upon request. I see no reason why he could not have been afforded the opportunity to consult counsel at Subic Bay while ashore and confined from February 28 to March 4. Such a procedure deprived the accused of a fundamental and essential right, the denial of which offends a well-ordered system of justice. See my expressed view on the subject of the right to consult counsel as stated in United States v Mason, 21 USCMA 389, 45 CMR 163 (1972). I would reverse the decision of the Court of Military Review.